BY THE COURT.
The complainants seek to get up their notes and obtain a conveyance for a sum much less than is due. This court will afford them no aid in such an undertaking. Their first note was due, and should have been paid long before the arrangement of which they complain was made, and the second was due *399seven days afterwards. These two instalments would have paid the hank debt. By the arrangement, Tafts get a reduction of sixty-seven dollars, and an allowance of seventy-six dollars for the use of ninety-six dollars for seven days. This is too unconscionable to receive our aid. If the complainants are disposed to pay the sum actually due, they may have relief; but Leavitt will not be compelled to convey, until he is paid. The case may go to a master for an account.